EXHIBIT 10.20.5
Monsanto Company 2005 Long-Term Incentive Plan
Terms and Conditions
of this Fiscal Year 2009
Restricted Stock Unit Grant
You have received an Award of Restricted Stock Units (the “Units”) under the
Monsanto Company 2005 Long-Term Incentive Plan (the “Plan”). The Grant Date and
the number of Units initially covered by this Award (the “Initial Number of
Units”) are set forth in the document you have received entitled “Restricted
Stock Units Statement.” The maximum number of Units that you may receive under
this Award (the “Maximum Number of Units”) is two times the Initial Number of
Units. The Restricted Stock Units Statement and these terms and conditions
collectively constitute the Award Certificate for the Units, and describe the
provisions applicable to the Units.
     1. Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Restricted Stock Units Statement. The “Company” means Monsanto Company, a
Delaware corporation incorporated February 9, 2000.
     2. Nature of Units. The Units represent the right to receive, in certain
circumstances, a number of Shares determined in accordance with the Restricted
Stock Units Statement and these terms and conditions. Until such time (if any)
as Shares are delivered to you, you will not have any of the rights of a common
stockholder of the Company with respect to those Shares, your rights with
respect to the Units and those Shares will be those of a general creditor of the
Company, and you may not sell, assign, transfer, pledge, hypothecate, give away,
or otherwise dispose of the Units. Any attempt on your part to dispose of the
Units will result in their being forfeited. However, you shall have the right to
receive a Dividend Equivalent Payment with respect to the Units (if any) that
vest pursuant to this Award, subject to withholding pursuant to paragraph 6
below. “Dividend Equivalents” means cash in an amount equal to the aggregate
cash dividends that would have been paid to you if you had been the record
owner, on each record date for a cash dividend during the period from the Grant
Date through the settlement date of the Units, of a number of Shares equal to
the number of Units that vest under this Award. Dividend Equivalents shall be
paid to you in cash on such settlement date, except that in the event that you
have made a valid Deferral Election, any Dividend Equivalents in respect of a
record date that occurs prior to August 31, 2011 shall be paid to you as soon as
practicable, but in no event more than ninety days, following August 31, 2011 in
respect of vested Units, and any Dividend Equivalents in respect of a record
date that occurs after August 31, 2011

 



--------------------------------------------------------------------------------



 



shall be paid to you as soon as practicable, but in no event more than ninety
days following, the end of the calendar quarter during which the record date in
respect of such dividend occurs. You shall not be entitled to receive any
payments with respect to any non-cash dividends or other distributions that may
be made with respect to the Shares.
     3. Vesting of Units. (a) 162(m) Performance Goal. In order to vest in the
Maximum Number of Units or any lesser number of Units under this Award, the
162(m) Performance Goal must be met (as determined and certified by the
Committee following August 31, 2010). The “162(m) Performance Goal” is that the
Company’s Net Income, as defined in the next sentence, must exceed zero for the
period September 1, 2008 through August 31, 2010. “Net Income” means gross
profit (i) minus (A) sales, general and administrative expenses, (B) research
and development expense, (C) amortization, (D) net interest expense, and
(E) income taxes and (ii) plus or minus other income and expense; all as
reported in the Company’s financial statements; but excluding positive or
negative effects of (I) restructuring charges and reversals, (II) the outcome of
lawsuits, (III) research and development write-offs on acquisitions, (IV) impact
of liabilities, expenses or settlements related to Solutia, Inc. or agreements
associated with a Solutia, Inc. plan of reorganization, (V) unbudgeted business
sales and divestitures, and (VI) the cumulative effects of changes in accounting
methodology made after August 31, 2008.
     (b) EPS and Cash Flow Goals. If the Section 162(m) Performance Goal is met,
then the number of Units eligible for vesting under this Award will be
determined one-third based upon the Company’s achievement of cumulative earnings
per share (the “EPS Goal”), one-third based upon the Company’s achievement of
cumulative cash flow (the “Cash Flow Goal”), and one-third based upon the
Company’s achievement of return on capital (the “ROC Goal,” and, together with
the EPS Goal and the Cash Flow Goal, the “Goals” and each, singularly, a “Goal”)
for fiscal years 2009 and 2010 as compared to the goals set forth in Exhibit A
hereto. Not later than November 15, 2010, the Committee will determine the
extent to which the Goals have been met and the number of Units eligible for
vesting under this Award and the number of Units to be forfeited, as follows.
Below Threshold-Level Performance: For each Goal as to which performance is
below threshold level, one-third of the Initial Number of Units shall be
forfeited.
Above Threshold-Level/Below Target Performance: For each Goal as to which
performance is above threshold level but below target level, a number of Units
shall become eligible for vesting, equal to (i) one-third of the Initial Number
of Units times (ii) the percentage determined by interpolating between 50% and
100%, based on the relationship

 



--------------------------------------------------------------------------------



 



between actual performance and target-level performance for that Goal.
Target-Level Performance: For each Goal as to which target-level performance is
achieved, one-third of the Initial Number of Units shall be eligible for
vesting.
Above Target-Level Performance: For each Goal as to which greater than
target-level performance is achieved, a number of Units shall become eligible
for vesting, equal to (i) one-third of the Initial Number of Units times
(ii) the percentage determined by interpolating between 100% and 200%, based on
the relationship between actual performance and target-level performance for
that Goal.
     (c) Number of Units; Effect of Forfeiture. From the Grant Date through
November 14, 2010, the number of Units subject to this Award shall be the
Initial Number of Units. If the 162(m) Performance Goal is not met, or if
neither of the Goals is met at the threshold level or above, all Units under
this Award will be forfeited as of November 15, 2010. Otherwise, the number of
Units subject to this Award from November 15, 2010 through August 31, 2011 shall
be the number of Units (if any) that are eligible for vesting after application
of the foregoing and those Units will vest effective as of August 31, 2011,
except as otherwise provided below.
     (d) Effect of Termination of Service. If you incur a Termination of Service
before August 31, 2010 as a result of a Job Elimination, a Retirement Event, or
your Disability or death, then effective as of August 31, 2010, a number of
Units shall vest, equal to (i) the number of Units (if any) that become eligible
for vesting, based upon the application of paragraphs (b) and (c) above, times
(ii) a fraction, the numerator of which is the number of days from September 1,
2008 through your date of termination, and the denominator of which is 730. If
your employment terminates after August 31, 2010 and before August 31, 2011 as a
result of a Job Elimination, a Retirement Event, or your Disability or death,
effective as of August 31, 2010, a number of Units subject to this Award shall
vest, equal to the number of Units (if any) that become eligible for vesting,
based upon the application of paragraphs (b) and (c) above. If your employment
terminates before August 31, 2011 for any other reason, all Units subject to
this Award shall be forfeited as of the date of your termination. For purposes
of this Agreement, “Retirement Event” means a Termination of Service (other than
by the Company for Cause) on or after the later of your 55th birthday and the
date on which you complete five years of service with the Company and any of its
Subsidiaries or Affiliates, and “Job Elimination” means a Termination without
Cause due to a job-elimination or divestiture of the, Affiliate or Subsidiary by
which you were employed.

 



--------------------------------------------------------------------------------



 



     4. Delivery of Shares. (a) Vested Units. The Company shall deliver to you a
number of Shares equal to the number of Units (if any) that vest pursuant to
this Award, subject to withholding as provided in paragraph 6 below. Such
delivery shall take place as soon as practicable, but in no event more than
90 days, following August 31, 2011, unless and to the extent a valid Deferral
Election (as defined below) applies.
     (b) Deferral Elections. You shall be permitted to elect to defer delivery
of Shares with respect to the Units (if any) that vest pursuant to this Award,
in accordance with the rules set forth below and any rules and procedures that
may hereafter be adopted by the Committee or its delegee (but in no event may
you elect to defer the payment of any Dividend Equivalents hereunder). Such
elections (“Deferral Elections”) must be made no later than December 15, 2008,
and will be irrevocable once made. You may make a Retirement Election, a Date
Certain Election, or both. A “Retirement Election” means a Deferral Election
pursuant to which the vested Units to which it relates will be settled by
delivery of a number of Shares equal to the number of such vested Units, either
in a lump sum or in monthly installments over a period of up to ten (10) years,
with such lump sum or the first such installment to be delivered during the
January next following the date of your Retirement (or if your Termination of
Service qualifies as a Retirement but not as a “separation from service” (within
the meaning of Section 409A of the Code) (a “Separation From Service”), the date
of such Separation From Service) or any subsequent January; provided, however,
that to the extent that you are considered a “specified employee” (within the
meaning of Section 409A(a)(2) (B) (i) of the Code (a “Key Employee”)) at the
time of such Separation From Service, and such Separation From Service does not
result from your death, delivery of the lump sum or the accumulated installments
to which you would otherwise be entitled shall take place in the ninety-day
period beginning on the first day of the seventh month following the date of
such Separation From Service (the “Key Employee Date”). A “Date Certain
Election” means a Deferral Election pursuant to which the vested Units to which
such Deferral Election relates will be settled by delivery of a number of Shares
equal to the number of such vested Units, in a lump sum as soon as reasonably
practicable, but in no event more than ninety days, following a specified date
(the applicable “Date Certain”), which must be later than August 31, 2011.
     (c) Settlement of Deferred Units. Any of your vested Units as to which a
Date Certain Election is in effect shall be settled in accordance with such Date
Certain Election, unless your Termination of Service occurs before the
applicable Date Certain, in which case such settlement shall occur following
your Separation From Service as set forth below (unless your Termination of
Service is a Retirement and you have made a Retirement Election, in which case
such Retirement Election shall govern). Upon your Retirement after August 31,
2011, any portion of your vested Units as to which a Retirement Election is in
effect shall be paid in accordance with that Retirement Election, and the
remaining balance (if any) of your vested Units shall be settled by delivery of
Shares in a single lump sum as soon as

 



--------------------------------------------------------------------------------



 



practicable, but in no event more than ninety days, following your Separation
from Service; provided, however, that to the extent that you are considered a
Key Employee at the time of your Separation From Service, and your Separation
From Service does not result from your death such delivery shall take place in
the ninety-day period beginning on the Key Employee Date. Upon your Termination
of Service after August 31, 2011 for any reason other than a Retirement, any
remaining vested Units that have not yet been settled (whether subject to a
Retirement Election or a Date Certain Election) shall be settled by delivery of
Shares in a single lump sum as soon as practicable, but in no event more than
ninety days, following your Separation From Service; provided, however, that to
the extent that you are considered a Key Employee at the time of your Separation
From Service, and your Termination of Service does not result from your death,
such delivery shall take place in the ninety-day period beginning on the Key
Employee Date. Notwithstanding any other provision contained herein, in the
event of your death subsequent to August 31, 2011, any remaining vested Units
that have not yet been settled (whether subject to a Retirement Election or a
Date Certain Election) shall be settled by delivery of Shares in a single lump
sum as soon as practicable but in no event more than ninety days following your
death.
     (d) Hardship Withdrawals. Upon your written request or that of your legal
representative, the Committee may (but shall not be required to) settle all or a
portion of your deferred vested Units by delivery of Shares on a date after
August 31, 2011 but before the date otherwise provided by the applicable
Deferral Election, to the extent the Committee determines to be necessary to
alleviate a severe unforeseeable financial hardship to you as a result of the
illness or accidental injury of you, your spouse, or one of your dependents as
defined in Section 152 of the Code (without regard to Sections 152(b)(1), (b)(2)
and (d)(1)(B)), a casualty loss of property not fully covered by insurance, or
other similar financial hardship caused by extraordinary and unforeseeable
circumstances beyond your control, provided that such circumstances constitute
in each case an “unforeseeable emergency” as defined under Section 409A of the
Code; provided, however, that the amounts distributed to you pursuant to
subclause (i) above shall not exceed the amounts that may be distributed, if
any, without the application of the excise tax provisions of Section 409A of the
Code to such distribution. If you are a Key Employee at the time of your
Separation from Service, no hardship withdrawal shall be allowed during the
period from your Separation from Service through the Key Employee Date.
     (e) Fractional Shares. Whenever any Units are to be settled in
installments, the number of Units in any given installment shall be rounded to
the nearest whole number to avoid delivery of a fractional share.
     5. Change of Control. Upon the occurrence of a Change of Control that
qualifies as an event described in Section 409A(a)(2)(A)(v) of the Code and the
regulations thereunder (a “Section 409A Change of Control”), notwithstanding any
other provision of this Award Certificate other than paragraph 6, the number of

 



--------------------------------------------------------------------------------



 



Units subject to this Award (subject to paragraph 6 below) shall vest in full
and, except as provided below, shall promptly be settled by delivery of Shares
to you in a single lump sum but in no event more than ninety days following the
Section 409A Change of Control. For this purpose, (a) the number of Units
subject to this Award shall be determined pursuant to paragraph 3(c) above as of
the date of such Change of Control, except that if the date of the Change of
Control is after August 31, 2010 and before November 15, 2010, the adjustments
to the number of Units pursuant to paragraphs 3(a) and (b) shall apply effective
as of the date of such Change of Control, and (b) if you have had a Termination
of Service before the date of such Change of Control, the provisions of
paragraph 3(d) shall also apply. Upon the occurrence of a Change in Control that
is not a Section 409A Change of Control, the number of Units subject to this
Award (subject to paragraph 6 below) shall vest in full and shall be settled by
delivery of Shares to you in no event more than ninety days following the
earliest to occur of: (1) the date on which you incur a Separation From Service
(or, if you are a Key Employee, on the Key Employee Date); (2) August 31, 2011;
(3) your death; and (4) the date of a Section 409A Change of Control.
     6. Withholding. Notwithstanding any other provision of this Award
Certificate, your right to receive Dividend Equivalents and to receive Shares in
settlement of any Units is subject to withholding of all taxes that are required
to be paid or withheld in connection with the payment of those Dividend
Equivalents or the delivery of those Shares. With respect to the delivery of
Shares, you must make arrangements satisfactory to the Company for the payment
of any such taxes. While the Company reserves the right to modify the methods of
tax withholding that it deems acceptable, as of the time that this Award
Certificate is being delivered to you, such tax withholding may be satisfied by
(i) cash or check, (ii) delivery of previously owned Shares, or
(iii) withholding by the Company of Shares that would otherwise be delivered to
you in settlement of such Units. No more than the minimum required withholding
will be permitted under clauses (ii) and/or (iii) of the preceding sentence. If
any taxes are required to be withheld at a date earlier than when the Units are
to be settled (other than with respect to the payment of Dividend Equivalents in
cash), then notwithstanding any other provision of this Award Certificate, the
Company may (i) satisfy such obligation by causing the forfeiture of a number of
Units having a Fair Market Value, on such earlier date, equal to the amount
necessary to satisfy the minimum required amount of such withholding, or
(ii) make such other arrangements with you for such withholding as may be
satisfactory to the Company in its sole discretion.
     7. No Right to Continued Employment or Service. This Award Certificate
shall not limit or restrict the right of the Company or any Affiliate to
terminate your employment or service at any time or for any reason.

 



--------------------------------------------------------------------------------



 



     8. Effect of Award Certificate; Severability. This Award Certificate shall
be binding upon and shall inure to the benefit of any successor of the Company.
The invalidity or enforceability of any provision of this Award Certificate
shall not affect the validity or enforceability of any other provision of this
Award Certificate.
     9. Amendment. The terms and conditions of this Award Certificate may not be
amended in any manner adverse to you without your consent.
     10. Plan Interpretation. This Award Certificate is subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated into this Award Certificate as provisions of the Units. If there is
a conflict between the provisions of this Award Certificate and the Plan, the
provisions of the Plan govern. If there is any ambiguity in this Award
Certificate, any term that is not defined in this Award Certificate, or any
matters as to which this Award Certificate is silent, the Plan shall govern,
including, without limitation, the provisions of the Plan addressing
construction and governing law, as well as the powers of the Committee, among
others, to (a) interpret the Plan, (b) prescribe, amend and rescind rules and
regulations relating to the Plan, (c) make appropriate adjustments to the Units
in the event of a corporate transaction, and (d) make all other determinations
necessary or advisable for the administration of the Plan.

 